Citation Nr: 1209021	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a disability manifested by knee pain.

3.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the Veteran was injured in an automobile accident while on active duty in November 1984.  At the emergency room, the Veteran complained of neck pain, left lower lateral rib and left upper quadrant pain, and left knee pain.  X-rays of the cervical spine, chest, and left knee were negative.  

At the Veteran's physical for enlistment into the Naval Reserve in July 1989, he reported neck pain and limitation of motion, bilateral knee pain, and attacks of costochondritis due to a vehicle accident while on active duty in November 1984.  On physical examination, limited neck motion, bilateral knee pain, and gout were abnormalities described in detail.  The summary of defects and diagnoses included chronic neck and bilateral knee pain and chronic cervical strain.  A June 2005 private medical record indicates that the Veteran reported that he has continued to have a lot of neck pain and knee pain following the motor vehicle accident.  On the VA Form 21-4138, Statement in Support of Claim, received by VA in March 2007, the Veteran stated that since the accident in November 1984, he has suffered from costochondritis and limited motion of the neck and both knees ever since.  

The record includes diagnoses of costochondritis, chronic neck pain, gout, and degenerative changes in the knees.  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's current neck, knee, and chest pains are related to his active duty service.  38 C.F.R. § 3.159(c)(4) (2011). 

In addition, in June 2007, the Veteran submitted an authorization form for VA to obtain private medical records from Dr. Rudin dated in May and June 2007; however, these records do not appear to have been requested.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his chest, knee, and neck disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  In addition, the Veteran should be provided a completed authorization form for private medical records from Dr. Rudin dated in May and June 2007 so that these records can be requested. The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current chest, knee, and neck disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current, chronic chest, knee, and neck disabilities and provide an opinion as to whether it is at least as likely as not that such disabilities are related to the Veteran's active duty service, to include automobile accident in November 1984.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


